UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

______________________________
APCC Services, Inc. et al.     )
                               )
      Plaintiffs,              )
                               )
              v.               )             Civil Action No. 99-0696 (ESH)
                               )
AT&T Corporation,              )             [Referred to Special Master Levie]
                               )
      Defendant.               )
______________________________)

                                            ORDER

       Upon consideration of Report and Recommendation #1 of the Special Master, and there

being no objection thereto, it is hereby

       ORDERED that Report and Recommendation #1 of the Special Master be and hereby is

adopted; and it is further

       ORDERED that the following schedule shall apply pending a further order of the Court:

       1.      September 30, 2010 Close of fact discovery

       2.      October 15, 2010       Expert reports due from Plaintiffs & counter-Plaintiffs

       3.      November 15, 2010      Completion of depositions of experts of Plaintiffs &
                                      counter-Plaintiffs

       4.      December 17, 2010      Expert reports due from Defendant & counter-
                                      Defendant

       5.      January 24, 2011       Close of expert discovery

       6.      February 21, 2011      Filing of dispositive motion(s)

       7.      March 21, 2011         Opposition(s) to dispositive motion(s) due

       8.      April 1, 2011          Reply memoranda due


                                                         /s/
                                             ELLEN SEGAL HUVELLE
DATE: May 28, 2010                           United States District Judge